DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (03/29/2022) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.	The Examiner undersigned would like to thank Atty. Levi Brown (Reg. No. 22,913) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, claims (24 -42) remain pending on this application, of which claims (24, 33) are the two (2) parallel running independent claims on record, being amended. Claims (1 -23) were previously cancelled, and claim (42) newly added.

					  Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, and for the following reasons:

4.1.	Examiner considers that the new combined PA on record, in details teaches all the previous and newly amended set of features, that for the most part were very well-known and used in the codec art, way before the invention was filed, also associated with the well-known object-based image processing techniques. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks associated with the new incorporated feature amendments, the Examiner considers;

5.1.	Applicant argues a failure to disclose the newly incorporated feature of […the shapes include at least a polygonal shape and a non-polygonal shape; [page 7]); the examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, the PA combined on record, at least Hibi teaches the use of polygonal shapes. 
Further, and in the same field of endeavor, Beek specifically teaches the indistinctly use of both (polygonal/non-polygonal) shape geometries, in at least Fig. 1; [Beek; 4: 10].
_ See case court - “Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device wasn’t patentably distinct from the PA device).

5.3.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (F.Cir. 1990)]; similar structure disclosure. 
_ See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

Claim Rejection section

35 USC § 103 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (24 -42) are rejected under 35 U.S.C. 103 as being unpatentable over Hibi; et al (US 6,275,532; hereafter “Hibi”) and Nagumo; et al. (US 2010/0123792; “Nagumo”) further in view of Beek; et al. (US 5,936,671), hereafter “Beek”. 

Claim 24. (Currently Amended) Hibi discloses the invention substantially as claimed - A method to generate information for a rendition of a video signal, the video signal comprising sequences of multi-dimensional planes, each multi- dimensional plane comprising a plurality of elements, the method comprising: (e.g. a codec ecosystem (i.e. encoder/decoder of Figs. (27 and 28), employing multi-dimensional motion correlation between the target/inputted (232, 238) and reference (216, 224) images, (Figs. 19, 21) using affine algorithms techniques, applied to both “object-based” and “region-based” motion-zones, as shown in Figs. (24, 29, 30), in conformity with their shape, size and location of the selected objects in the zones; [Hibi; 17: 05; 39: 50; 44: 30; 45: 10]);
via computer processor hardware: (e.g. encoder/decoder architecture of Figs. (27, 28); [Hibi]), receiving zone information specifying multiple elements of the rendition of the signal belonging to a zone, (e.g. see side information (334, 335) respectively, Figs (21, 27, 28); [Hibi; 45: 12])
receiving descriptive information associated with the zone, (e.g. see receiving motion data generated via affine matrix techniques, [Hibi; 41: 35]); the descriptive information encoded to indicate information pertaining to the multiple elements in the zone; (e.g. also having zone information, size, shape, and location data; [Hibi; 41: 35])
and for each respective element in the zone, (e.g. see specified portion-zones (332a -332n and 336a-336n respectively) signaled by the auxiliary (side information (334 335 respectively) signal, as shown in Figs (21, 27, 28); [Hibi]); 
utilizing the descriptive information to derive a corresponding value, the corresponding value indicating information pertaining to the respective element; (e.g. see similar in Figs (19, 21) in at least [Hibi; 12: 09; 34: 20], in accordance with the affine control points, as shown in Figs (23, 24); [Hibi; 34:50]). 
Even when Hibi in details teaches a similar codec architecture as claimed, by generating ME/MC steps for each of the determined zones (237) using Affine matrix modeling and an auxiliary side signal (238), as shown in at least Fig. (21); it is note that Hibi very briefly discloses the object detection step for each of the zone elements.
For the purpose of additional clarification and in the same field of endeavor, Nagumo; et al. analogously teaches an image processing device (Figs 1, 4), employing codec techniques, wherein motion (MV/ME/MC) for each of the specified elements in a zone is/are generated using affine models ([0122; 0188]) in order to generate plurality of image-quality levels, as shown in at least Figs (11, 18); [Nagumo; 0105; 0156]).  
Regarding the new amended features - said method further enabling increased efficiency in generating the information as a result of using zones that have arbitrary shapes within each multi-dimensional plane, (e.g. Hibi teaches the use of plurality of arbitrary (i.e. symmetrical and asymmetrical) shapes, for plurality of zones, in at least Fig. 20, 23, and 24), for more effective/efficiently area selection and inter-prediction, [Hibi; 32: 50, 34: 50, 37: 55]).
The combination of Hibi/Nagumo fails to disclose the shape configuration of types - the shapes include at least a polygonal shape and a non-polygonal shape; 
However, and in the same filed of endeavor Beek in details discloses a similar object-based video process (Fig. 3), using object planes/maps (Fig 2) and pixel information of the detected objects, in arbitrary zones and types, including polygonal (VOP_0, VOP_1) and/or non-polygonal (VOP_2) shapes, as shown in Fig. 1; [Cols. 4 -5]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Hibi with the  methodology of Nagumo in order to provide high and super-resolution image processing, reflecting motion analysis (i.e. ME/MC) for each of the elements in the correspondent zones; [Nagumo; Summary; 0158], and further combined with Beek to provide an improved and more efficient motion vector/estimation search of the zone segmentation; [Beek; 8: 55].

Claim 25. (Previously Presented) Hibi/Nagumo/Beek discloses - The method of claim 24, wherein the descriptive information forms part of an auxiliary map for the encoding of the video signal; (e.g. see map of the control points signaled by the affine model, as shown in Figs. (24, 29, 30), applied to both “object-based” and “region-based” motion-zones; [Hibi; 17: 05; 39: 50; 44: 30; 45: 10]; also as part of the codec technique of Figs (27, 28)).

Claim 26. (Previously Presented) Hibi/Nagumo/Beek discloses - The method of claim 25, wherein receiving descriptive information includes receiving an auxiliary map comprising a plane of elements, the elements in the plane specifying attributes associated with corresponding elements in the rendition of the signal. (The same rationale and motivation applies as given for the claim (24 and 25) above.)

Claim 27. (Previously Presented) Hibi/Nagumo/Beek discloses - The method of claim 24, wherein elements of the rendition of the signal belong to one of a set of zones, the zones representing contiguous portions of the signal. (The same rationale and motivation applies as given for the claim (24 and 25) above.)

Claim 28. (Previously Presented) Hibi/Nagumo/Beek discloses - The method of claim 24, wherein the signal is encoded according to an inheritance-based tiered hierarchy, wherein the signal is reconstructed at different levels of quality, (e.g. see different level of signal/image quality employed; [Nagumo; 00039])
wherein for at least one level of quality the signal is reconstructed using information inherited from a lower level of quality, wherein the information inherited from a lower level of quality is used to generate a predicted rendition and residual data is decoded (e.g. similarly using low and high resolution disclosed, for MV/ME/MC prediction; [Nagumo; 00039])
and combined with the predicted rendition to reconstruct an output signal at a decoder; (e.g. similarly processed at the decoder side (122); [Nagumo; 00088-0091]; the same motivation applies herein equally as well.)

Claim 29. (Previously Presented) Hibi/Nagumo/Beek discloses - The method of claim 28, wherein the descriptive information forms part of an auxiliary map for the encoding of the video signal, and wherein each level of quality has an associated auxiliary map, (e.g. see different level of signal/image quality employed; [Nagumo; 00039])
and an auxiliary map for a lower level of quality is used, at least in part, to generate an auxiliary map for a higher level of quality; (e.g. see analogous “object area information (label information)” used to generate different labels of high resolution image, as shown in Fig. 19; [Nagumo; 0162]; the same motivation applies herein equally as well.) 

Claim 30. (Previously Presented) Hibi/Nagumo/Beek discloses - The method of claim 24, wherein the descriptive information comprises a priority of the multiple elements in the zone. (The same rationale and motivation applies as given for the claim (24 and 25) above.)    

Claim 31. (Previously Presented) Hibi/Nagumo/Beek discloses - The method of claim 24, wherein the corresponding value pertains to a luminance parameter for the respective element. (e.g. see similar setting parameters employed in at least; [Nagumo; 0176]; the same motivation applies herein equally as well.) 

Claim 32. (Previously Presented) Hibi/Nagumo/Beek discloses - The method of claim 24, wherein the corresponding value indicates setting information pertaining to the respective element and is generated based on the settings of display elements associated with the zone. (e.g. see similar setting parameters employed in at least; [Nagumo; 0176]; the same motivation applies herein equally as well.) 

Claim 33. (Currently Amended) Hibi/Nagumo/Beek discloses - A computing system configured to generate information for a rendition of a video signal, the video signal comprising sequences of multi- dimensional planes, each multi-dimensional plane comprising a plurality of elements, the computing system being further configured to increase efficiency in generating the information as a result of using zones that have arbitrary shapes within each multi-dimensional plane, the computing system comprising: 
one or more processors; and computer readable hardware storage medium having stored thereon one or more executable instructions that are executable by the one or more processors to cause the computing system to: 
receive zone information specifying multiple elements of the rendition of the signal belonging to a zone, 
wherein the zone is included in a plurality of zones, and wherein shapes of zones in the plurality of zones are arbitrary such that the shapes include at least a polygonal shape and a non-polygonal shape; 
receive descriptive information associated with the zone, the descriptive information encoded to indicate information pertaining to the multiple elements in the zone; and 
for each respective element in the zone, utilize the descriptive information to derive a corresponding value, the corresponding value indicating information pertaining to the respective element. (Current lists all the same elements as recite in claim 24 above, but in “computing system form” instead, and is/are therefore on the same premise.) 

Claim 34. (Previously Presented) Hibi/Nagumo/Beek discloses - The computing system of claim 33, wherein the descriptive information forms part of an auxiliary map for the encoding of the video signal. (The same rationale and motivation applies as given to Claim (25) above.)  

Claim 35. (Previously Presented) Hibi/Nagumo/Beek discloses - The computing system of claim 34, wherein receiving descriptive information includes receiving an auxiliary map comprising a plane of elements, the elements in the plane specifying attributes associated with corresponding elements in the rendition of the signal. (The same rationale and motivation applies as given to Claim (26) above.)  

Claim 36. (Previously Presented) Hibi/Nagumo/Beek discloses - The computing system of claim 33, wherein elements of the rendition of the signal belong to one of a set of zones, the zones representing contiguous portions of the signal. (The same rationale and motivation applies as given to Claim (27) above.)  

Claim 37. (Previously Presented) Hibi/Nagumo/Beek discloses - The computing system of claim 33, wherein the signal is encoded according to an inheritance-based tiered hierarchy, wherein the signal is reconstructed at different levels of quality, wherein for at least one level of quality the signal is reconstructed using information inherited from a lower level of quality, wherein the information inherited from a lower level of quality is used to generate a predicted rendition and residual data is decoded and combined with the predicted rendition to reconstruct an output signal at a decoder. (The same rationale and motivation applies as given to Claim (28) above.)  

Claim 38. (Previously Presented) Hibi/Nagumo/Beek discloses - The computing system of claim 37, wherein the descriptive information forms part of an auxiliary map for the encoding of the video signal, and wherein each level of quality has an associated auxiliary map, and an auxiliary map for a lower level of quality is used, at least in part, to generate an auxiliary map for a higher level of quality. (The same rationale and motivation applies as given to Claim (29) above.)  

Claim 39. (Previously Presented) Hibi/Nagumo/Beek discloses - The computing system of claim 33, wherein the descriptive information comprises a priority of the multiple elements in the zone. (The same rationale and motivation applies as given to Claim (30) above.)  

Claim 40. (Previously Presented) Hibi/Nagumo/Beek discloses - The computing system of claim 33, wherein the corresponding value pertains to a luminance parameter for the respective element. (The same rationale and motivation applies as given to Claim (31) above.)  

Claim 41. (Previously Presented) Hibi/Nagumo/Beek discloses - The computing system of claim 33, wherein the corresponding value indicates setting information pertaining to the respective element and is generated based on the settings of display elements associated with the zone. (The same rationale and motivation applies as given to Claim 32 above.)  

Claim 42. (New) Hibi/Nagumo/Beek discloses - The method of claim 24, wherein the plurality of zones includes a first zone and a second zone, and wherein a particular element, which is included in the multiple elements, belongs to both the first zone and the second zone; (e.g. Hibi teaches the use of plurality of arbitrary (i.e. symmetrical and asymmetrical) shapes, for plurality of zones, in at least Fig. 20, 23, and 24), for more effective area selection and inter-prediction, [Hibi; 32: 50, 34: 50, 37: 55]).  

                   				     Examiner’s Notes

7.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed "In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

                                                  Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1. Patent documentation:

US 5,936,671 A2		Beek; et al.		H04N19/20; H04N19/54;
US 6,757,433 B1		Lee; et al.		H04N19/20; H04N19/96;
US 6,625,333 B1		Wang; et al.		G06T3/4007; H04N19/537; G06T7/215; 
US 6,275,532 B1		Hibi; et al.		G06T9/008; H04N19/56; H04N19/52; 
US 6,157,745 A2		Salembier; et al.	G06T9/20; H04N19/107; 
US 20100329347 A1	Kim; et al.		H04N19/54; H04N19/109; H04N19/139; 
US 20100123792 A1	Nagumo; et al.	H04N5/23229; H04N5/145; H04N5/349;
US 20130321423 A1	Rossato; et al.	G06T7/248; H04N19/136; H04N19/573; 

8.2.	Non-Patent documentation:

_ Motion vector refinement for High performance transcoding; 1999.
_ Using multiple global motion models for improve block based coding; 1999.

                                                              CONCLUSIONS

9.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.